12 F.3d 1106
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ray Wilfredo Avila FLORES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70443.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1993.*Decided Dec. 3, 1993.

Before:  SCHROEDER, D.W. NELSON and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Ray Wilfredo Avila Flores, a native and citizen of Honduras, petitions pro se for review of the Board of Immigration Appeals' summary dismissal of his appeal from the immigration judge's decision finding him deportable as charged and denying his applications for asylum, withholding of deportation and voluntary departure.  We have jurisdiction pursuant to 8 U.S.C. Sec. 1105(a), and we deny the petition for review.


3
Although we have not clearly articulated the standard of review for the BIA's summary dismissal of appeals, we have analyzed whether such summary dismissals are "appropriate."   Toquero v. INS, 956 F.2d 193, 194 (9th Cir.1992).  Pursuant to 8 C.F.R. Sec. 3.1(d)(1-a)(i)(A), the BIA may summarily dismiss an appeal if the petitioner fails to specify the reasons for the appeal in the notice of appeal.  We have held that summary dismissal is appropriate if the petitioner submits no separate written brief to the BIA and the petitioner's notice of appeal inadequately informs the BIA of "what aspects of the IJ's decision were allegedly incorrect and why."   Reyes-Mendoza v. INS, 774 F.2d 1364, 1365 (9th Cir.1985).


4
In his notice of appeal to the BIA, Flores stated only that he was a deserter from the Honduran Army.  Although he indicated that he would file a separate written brief, he failed to do so.  Because the notice of appeal did not meaningfully apprise the BIA of the reasons for his appeal, the BIA's summary dismissal was appropriate.   See Toquero, 956 F.2d at 195.


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3